Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to because the wheel is not labelled in the Figures.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 7 is objected to because of the following informalities:  
Please amend ‘left-right direction’ to read ‘the left to right direction’. Alternatively, Applicant may amend the claim to reflect that the left adjusting cylinder and right adjusting cylinder are symmetrically hinged to the adjusting cylinder about the longitudinal axis of the adjusting cylinder. 
Further regarding claim 7, please amend the limitation reciting the output end of the adjusting cylinder, the output end of the left adjusting cylinder and the output end of the right adjusting cylinder are successively hinged to the N-shaped burr brush to reflect that each of the output ends of the adjusting cylinders are hinged to the N-shaped burr brush in a clearer manner. Although Examiner understands what Applicant is trying to impart into the claimed invention in light of the specification, including Figure 5, the recitation of ‘successively hinged’ as it relates to each output end requires further elucidation. Examiner recommends, for example, using the language recited earlier in the claim to reflect that the output ends are hinged to the burr brush in the left to right direction, or alternatively along an axis. 
Appropriate correction is required.
Claim Interpretation
The claimed invention includes numerical designations, i.e. ‘a second (element)’ without reciting ‘a first (element)’. Examiner has provided the below clarifications in order to elucidate how the claims are being interpreted:
Claim 6 recites limitations including ‘a third fixed plate’, ‘fifth guide rails’, ‘sixth guide rails’, ‘a fourth fixed plate’, ‘a third sliding block’, ‘a fourth sliding block’. These recitations are within scopes that do not initially recite, for example, ‘a first fixed plate’ and ‘a second fixed plate’. 
Claim 9 recites ‘a second driven chain wheel’, ‘a second servo motor’, ‘a second driven chain wheel’, ‘a second driving chain wheel’, without reciting ‘a first’ of these elements. 
In light of the Specification, Examiner acknowledges and understands that these numerical designations (first, second, third, fourth…) reflect how the elements have been named, and not necessarily a quantity required in the scope(s) of the claim(s). This terminology is consistent with structures described in the specification; these limitations are definite. Examiner is interpreting these limitations to mean that if a claim recites, for example, ‘a third fixed plate’ without reciting a first or second fixed plate, only one fixed plate is required within the structure of the claimed invention. 

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
a left adjusting component in claim 1. A left adjusting component is considered a generic placeholder with no specific structural meaning, wherein the generic placeholder is modified by functional language, adjusting the width and height of the M-shaped burr brush, without being modified by sufficient structure for performing the claimed function. When looking to the specification, the left adjusting component is described to be a supporting seat and first guide rails fixed on the left rotary table, a first sliding block arranged on the first guide rails, one end of the first sliding block is fixedly connected to the M-shaped burr brush, and a first electric cylinder; please see [0006]. This limitation shall be construed to cover the structure described in the specification and equivalents thereof. 
Examiner notes that this interpretation is resolved by the structure recited in dependent claim 2.
a right adjusting component in claim 1. A right adjusting component is considered a generic placeholder with no specific structural meaning, wherein the generic placeholder is modified by functional language, adjusting the width and height of the N-shaped burr brush, without being modified by sufficient structure for performing the claimed function. When looking to the specification, the right adjusting component is described to be a third fixed plate, fifth guide rails, an adjusting cylinder, sixth guide rails, fourth fixed plate, a third sliding block, a first spring, a fourth sliding block, and a second spring; please see [0010]. This limitation shall be construed to cover the structure described in the specification and equivalents thereof. 
Examiner notes that this interpretation is resolved by the structure recited in dependent claim 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 7  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, the limitation reciting a fourth fixed plate which are sequentially fixed on the right rotary table, the third fixed plate and the fifth guide rails as well as the fourth fixed plate and the sixth guide rails are symmetrically arranged on two sides of the adjusting cylinder renders the scope of the claim indefinite because it is not clear what structure is being imparted. It is not clear what ‘sequentially fixed’ imparts into the structure, nor is it clear what the fourth fixed plate is sequentially fixed to. Furthermore, are the both the fourth fixed plate and the sixth guide rails symmetrically arranged on two sides of the adjusting cylinder? It is not clear what is being imparted in light of the specification. For the purposes of examination, Examiner relied upon the structure shown in Figure 5 for clarification of what Applicant intended to recite, as claim 6 appears to include typographical errors. Claim 7 is additionally rejected due to dependency from claim 6. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Xue (10,112,279), herein after referred to as Xue ‘279, in view of Xue (US 10,213,890), herein after referred to as Xue ‘890. 
Examiner’s Note: The claimed invention includes recitations of ‘an M-shaped burr brush’ and ‘an N-shaped burr brush’. Examiner is interpreting the claims under broadest reasonable interpretation in light of the specification, and recognizes that the scope of the recited ‘N’ and ‘M’ includes lowercase letters ‘m’ and ‘n’. The ‘N’ shape, as supported by the specification, is being interpreted as a convex profile. The ‘M’ shape is being interpreted as having two convex portions, separated by a valley or dip, so as to define the two convex portions separately. 
	Regarding claim 1, Xue ‘279 discloses an adjustable device for removing burrs of a back cavity of a wheel (please refer to the Abstract and Figure 1), comprising:
a frame (frame 1) provided with a rotary table (9 and 21) inside, wherein a support frame (elements 4, 5, 8) is fixedly connected to the rotary table (wherein driving shaft 9 is fixed to plate 21 and provides rotation, i.e. a type of rotary table; see at least Col. 1, lines 41-47, Figures 1 and 3; see support frame bearing block 8 fixedly connected to the rotary table);
a burr brush is arranged on the left (brush 35; see Fig 3, internal components shown in Figs 4-6; wherein brush 35 is arranged on the left side in Figures 1 and 3; please also see the additional clarification provided below), the width and height of the burr brush can be adjusted by a left adjusting component (wherein the internal components of the burr brush shown on the left side adjusts both the height and width of the brush, as the wheels 28, 30, 33, and 34 shown in Figure 3 are adjusted to adapt the shape of the brush 35, see Col. 10, lines 16-28 and Col. 8, lines 33-44; see also the internal components controlled by servo electric cylinders 25, 36, 40, and 50 in Figures 4-6; wherein width adjustment is due to at least the movement of wheels 28 and 34, hinged on servo electric cylinders 25 and 36 respectively; wherein the height adjustment is due to at least the wheels 30 and 33, hinged to the overturning plate 29 via supporting rods 27 and 32; wherein wheels 28 and 34 also adjust the height of the brush; see at least Col. 8, lines 17-22, 35-52 and Col. 3, lines 35-51) and
an N-shaped burr brush is arranged on the right (see brush 86 shown in Figures 3 and 9, internal components shown in 7 and 8; wherein the ‘N’ shape of the brush is shown in Figure 9, having a convex upper portion or lower portion, i.e. a lowercase ‘N’), and the width and height of the N-shaped burr brush can be adjusted by a right adjusting component (please refer to the internal components surrounded by belt brush 86, wherein wheels 87 and 89 are hinged to cylinders 85 and  90 respectively, and may adjust both the height and the width of the brush 86; wherein wheel 89 is also movable in the vertical direction, i.e. also adjusting the height of the brush; see at least Col. 9, lines 16-20, Col. 10, lines 29-40).
	Regarding the claimed M shaped burr brush, i.e. the burr brush on the left recited above, Xue ‘279 is silent in both the Figures and Specification regarding the explicit brush profile when the apparatus is functioning as intended. However, Examiner provides the following additional mechanical details of the apparatus of Xue ‘279. Please refer to Reference Drawing 1: 

    PNG
    media_image1.png
    645
    615
    media_image1.png
    Greyscale

Reference Drawing 1
Wheels 28, 30, 33, and 34 form the upper profile of the belt brush 36. Wheel 30 is located on rod 27, which is hinged to overturning plate 29. In a similar manner, wheel 33 is located on rod 32, which is also hinged to overturning plate 29. Both rods 27 and 32 have slide slots matched with respective bearings in supports 26 and 31 (Col. 8, lines 35-44; see also Figure 5). The output end of servomotor 49, shown in Figure 5, is connected with the middle of the overturning plate 29 (Col. 8, lines 44-47; Col. 3, lines 35-47). The servo motor 49 adjusts wheels 30 and 33 to adapt the shape of the belt brush to the back cavity shape of the wheel (Col. 10, lines 23-28). 
When the overturning plate (29) is turned over by servo motor (49), i.e. rotated in the counter clockwise direction shown in Reference Drawing 1, wheels 30 and 33 move in opposite directions, rods 27 and 32 move along their slide slots, thus moving wheel 33 in the upward direction and wheel 30 in the downward direction. One having ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the movement of the apparatus functioning as described would create brush belt profile having two convex portions with a valley therebetween, i.e. an M shape. The dip of wheel 30 with the synchronous rise of wheel 33 would create two convex portions, one on the right and one on the left, as the wheels are adapted to modify the profile of the brush. Xue ‘279 teaches and suggests modifying the shape of the brush (35) to the back cavity shape and radius of the wheel (Col. 10, lines 20-28), wherein the mechanical structure of the apparatus functioning as described creates the M shape. Further adjustment of wheels 28, 30, 33, and 34 adjusts the shape of the two convex portions, i.e. the M shaped burr brush. Thus, Xue ‘279 teaches an M-shaped burr brush as claimed under the broadest reasonable interpretation in light of the specification. 
	However, although Xue ‘279 teaches that the brushes (35, 86) are supported at respective left and right sides shown in Figure 3,  Xue ‘279 does not explicitly teach a left rotary table and a right rotary table are arranged on the support frame, and wherein the M-shaped brush is on the left rotary table, and wherein the N-shaped brush is on the right rotary table. 
	However, from the same or similar field of endeavor, Xue (10,213,890) teaches an adjustable deburring device for a wheel, including a rotary central shaft (10) with a bearing block (11), provided with a left brush system and a right brush system (see Figure 2), wherein the left brush system is on a left rotary table (brush disc 51) arranged on the support frame (wherein disc 51 is indirectly arranged on the bearing block 11 via rotary shaft 10), and the right brush system is on a right rotary table (brush disc 57) arranged on the support frame (wherein disc 57 is indirectly arranged on the bearing block 11 via rotary shaft 10). Please refer to Col. 6, lines 14-39 regarding the rotation of the brush elements supported by the discs (51, 57), wherein servo motor 49 drives the first brush 44 to rotate and servo motor 59 drives the second brush 58 to rotate (Col. 6, lines 53-67); the individual brush discs support the brushes while also enabling brush rotation, i.e. a rotary table type.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Xue ‘279 to incorporate separate brush disc supports for brushes (35, 86), as taught by Xue ‘890. Both Xue references seek to adjust the burr brushes in order to accommodate for different wheel shapes and sizes; see Xue ‘890 Col. 1, lines 36-41 and Xue ‘279 Col. 1, lines 28-35. Xue ‘279 adjusts the shape of the individual brushes based on the wheel type. Xue ‘890 adjusts the physical position of the individual brushes by displacing brush discs (51, 57) along guide rails (43) of the support plate (42); see Col. 6, lines 30-34 and 61-67. 
One would be motivated to modify Xue ‘279 because the incorporated structure of Xue ’890 would enable additional positional adjustment of the brushes relative to one another, an added benefit to the existing physical shape adjustment of the brushes. When combined, the deburring brushes of modified Xue ‘279 would have the advantage of adapting not only to the shape of the interior cavity and radius of the wheel, but also to arrange the two brush components relative to one another. The multiple adjustment features enables users to further customize and adapt the brushes based on the wheel workpiece. These combined features are beneficial when performing deburring operations on wheels of different sizes in a production line without having to replace brush systems or halt production, a goal noted in both Col. 1, lines 25-31 of Xue ‘890 and Col. 1, lines 12-24 of Xue ‘279. This modification would be recognized as incorporating a known structure or technique, i.e. independent brush discs for deburring brushes disposed on a rotating shaft for deburring a wheel’s back cavity, to improve a similar device in the same manner and would yield predictable results with a reasonable expectation of success. 
	Regarding claim 2, all of the previously recited limitations are rejected by Xue ‘279 as modified above. Xue ‘279 teaches the subject matter of claim 2 in multiple ways, two of which are provided below. 
	Xue ‘279 further teaches wherein the left adjusting component comprises:
a supporting seat (Xue ‘279: see left upper support 43) and
first guide rails (42, Figure 4; see also the plural form shown in Reference Drawing 2) which are fixed on the left rotary table (please refer to the combination statement of claim 1 regarding the rotary table; guide rails 42 are fixed to the support 41, which is fixed to the incorporated left rotary table),
wherein a first sliding block is arranged on the first guide rails (element A, RD2), one end of the first sliding block  is fixedly connected to the M-shaped burr brush (wherein element 46 represents pulley 46, disposed between working wheel 28, see Xue ‘279 Col. 8 lines 25-33; wherein working wheel 28 is the distal end of sliding block A, see RD2, and is fixedly connected to the M-shaped burr brush 35), 
a first electric cylinder (40) is fixed at the other end of the first sliding block (wherein the servo electric cylinder is fixed at the proximal end of sliding block A, see RD2), and the output end of the first electric cylinder is connected with the supporting seat (wherein the output end of servo electric cylinder 40 is connected with the support 43, see RD2).

    PNG
    media_image2.png
    439
    451
    media_image2.png
    Greyscale

Reference Drawing 2: annotated Figure 4 of Xue ‘279
	Under an alternative interpretation and rejection of claim 2, Xue ‘279 further teaches wherein the left adjusting component comprises:
	a supporting seat (Xue ‘279: see Figure 5, the location where motor 49 engages with the center seat of plate 29); and
	first guide rails (26, 31) which are fixed on the left rotary table (please refer to the combination statement of claim 1 regarding the rotary table; wherein right and left supports 26, 31 are located in a fixed position on the incorporated rotary table; wherein the supports 26, 31 act as guides for rods 27, 32, described in Col. 8, lines 30-47 and shown in Figure 5 of Xue ‘279),
	wherein a first sliding block (rod 27 or 32) is arranged on the first guide rails (26, 31; see Reference Drawing 1 and Figure 5), one end of the first sliding block  is fixedly connected to the M-shaped burr brush (wheels 30, 33 comprise the distal ends of rods 27, 32; wherein the belt brush 35 is fixedly connected to the wheels 30 and 33), 
	a first electric cylinder is fixed at the other end of the first sliding block (wherein servo motor 49 is fixed at the proximal ends of rods 27, 32 via plate 29), and the output end of the first electric cylinder is connected with the supporting seat (wherein the output of servo motor 49 engages with the seat of plate 29, see Col. 8, lines 40-47).
Regarding claim 8, all of the previously recited limitations are rejected by Xue ‘279 as modified above. Modified Xue ‘279 further teaches wherein the left rotary table is rotatably connected to the support frame (please refer to the combination statement of claim 1 regarding the left rotary table incorporation; wherein the left rotary table is rotatably connected to the support frame element 8 via rotating shaft 9).
Allowable Subject Matter
Claims 3-5 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. 
Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, as it depends from claim 6. Resolving the claim objections of claim 7 and the 112(b) rejection of claim 6 would assist in overcoming the outstanding issues as set forth in this Office action. 
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 3, and dependent claims 4, and 5 therefrom, the combination of Xue ‘279 as modified above does not teach, suggest, or render obvious the additional structure imparted into the left adjusting component, including the supporting seat and a second cylinder, disposed in and functioning as required by the combination of claim elements as currently recited, in combination with the additional elements of the claim.
Regarding claim 6, and dependent claim 7 therefrom, the combination of Xue ‘279 as modified above does not teach, suggest, or render obvious the additional structure imparted into the right adjusting component, including the third and fourth fixed plates, fifth and sixth guide rails, and the third and fourth sliding blocks connected to the third and fourth fixed plates by a first and second spring, disposed in and functioning as required by the combination of claim elements as currently recited, in combination with the additional elements of the claim.
Regarding claim 9, the combination of Xue ‘279 as modified above does not teach, suggest, or render obvious the additional structure imparted into the already modified left rotary table as applied to the rejection above, including the driven and driving chain wheels and left roll shaft, disposed in and functioning as required by the combination of claim elements as currently recited, in combination with the additional elements of the claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Xue (US 10232485), please refer to the lower dual brush assembly, wherein the right lower brush shown in Figure 1 has bristles which may be raised and lowered by a magnet.
Xue (US 10160085), please see Figure 3 regarding the dual brush assembly.
Xue (US 10010992 B2) please see Figure 1 regarding brushes 26 and 32, displaced by the gear racks shown in Figure 2. 
Guo (CN-102975095-A), please refer to Figure 1 and the Abstract. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAKENA S MARKMAN whose telephone number is (469)295-9162. The examiner can normally be reached Monday-Thursday 8:00 am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAKENA S MARKMAN/Examiner, Art Unit 3723